OAKES, Circuit Judge
(dissenting):
The fundamental principles of the law of this circuit relating to this case include the proposition that a preliminary injunction is “an extraordinary remedy,” and that it “will not be granted except upon a clear showing of probable success and possible irreparable injury.” Checker Motors Corp. v. Chrysler Corp., 405 F.2d 319, 323 (2d Cir. 1969); Clairol, Inc. v. Gillette Co., 389 F.2d 264, 265 (2d Cir. 1968); Societe Comptoir De L’ln-dustrie, etc. v. Alexander’s Department Stores, Inc., 299 F.2d 33, 35 (2d Cir. 1962). Since an application for a preliminary injunction is usually addressed to the judicial discretion of the district court, 7 Moore, Federal Practice Para. 65.04, at 1625 (2d ed. 1966), “[a] clear abuse of discretion * * * must be shown to an appellate court in order to obtain a reversal of the trial court’s *924denial of temporary injunctive relief.” Checker Motors Corp. v. Chrysler Corp., supra, 405 F.2d at 323; Dino DeLaurentiis Cinematografica, S.p.A. v. D-150, Inc., 366 F.2d 373, 374-375 (2d Cir. 1966); Ideal Toy Corp. v. Fab-Lu Ltd. (Inc.), 360 F.2d 1021 (2d Cir. 1966). As this court pointed out in Unicon Management Corp. v. Koppers Co., 366 F.2d 199, 204 (2d Cir. 1966), “[i]t is hornbook law that ‘the general purpose of a preliminary injunction is to preserve the status quo pending final determination of the action’ ” (quoting Moore, Federal Practice).
These principles hold that all of the above “is especially true in the labor field where Congress by the Norris-La-Guardia Act deprived the federal courts of jurisdiction to issue injunctions in labor disputes.” McLeod v. General Electric Co., 366 F.2d 847, 849 (2d Cir. 1966), remanded on other grounds, 385 U.S. 533, 87 S.Ct. 637, 17 L.Ed.2d 588 (1967).
Today, however, a district court’s exercise of discretion in denying a preliminary injunction in the labor field is set aside, not to preserve the status quo, but judicially to enforce a trusteeship over a local as demanded by its national. This is done before any hearing, as is ultimately required by 29 U.S.C. § 464 (c) before a trusteeship may be imposed under 29 U.S.C. § 462. It is done after there has been an intervening change of circumstances, namely the reaching of a national agreement between union-appellant here and the United States Postal Service. It is done not because there has been an illegal strike by the local, in which event the imposition of a trusteeship might be proper, Jolly v. Gorman, 428 F.2d 960, 965-966 (5th Cir. 1970), but apparently because an illegal strike has been threatened and because the members of Branch 36 or some of them may be exercising or threatening to exercise their statutory right under the Postal Reorganization Act, 39 U.S.C. § 1203(c), to petition the N.L.R.B. to find the N.A.L.C. “no longer a representative” of them. Parks v. IBEW, 314 F.2d 886 (4th Cir.), cert. denied, 372 U.S. 976, 83 S.Ct. 1111, 10 L.Ed.2d 142 (1963), relied upon by the majority, was also a case in which an illegal strike had already occurred. The local’s threats may, or may not be, grounds for imposing a trusteeship which Branch 36 doesn’t want. But are they grounds for (an appellate court’s) granting preliminary affirmative relief before a trial on the merits? It is significant that in the more than sixty days that have elapsed since this appeal was argued, the strike threat on which the majority relies has not materialized.
The “status quo” here was the “last uncontested status which preceded the pending controversy,” Westinghouse Electric Corp. v. Free Sewing Machine Co., 256 F.2d 806, 808 (7th Cir. 1958), that is, with the local functioning without a trustee. The trial court did “not find that the [appellants] have shown that they will suffer irreparable harm if equitable relief is not granted at this time.” Rather the trial court was “by no means persuaded that the harm NALC might suffer outweighs the harm Branch 36 might suffer” if the injunction were granted. Judge Cannella made these findings after hearing the evidence, something we have not been privileged to do. It is true that there was a referendum — not on whether to strike but on whether to authorize the Branch 36 president, Sombrotto, to call a strike under certain conditions — but Judge Can-nella may well have judged that the strike authorization vote was to gain bargaining power in the negotiations that have just taken place, with apparent success. The trial court may well have judged it advisable to wait, to see if appellee Som-brotto’s prediction proved out: “The only criterion is the contract. Let them negotiate a good contract and there is no emergency.” The trial court may well have thought that the strike authorization vote and Mr. Sombrotto’s admitted plea to his membership to vote YES was, as Sombrotto suggested, actually “deterring the strike * * * if we can’t have a strike vote it can lead to a strike.” The *925trial court may have concluded that the “Joint Bulletin” issued by the officers of Branch 36 and the Manhattan Bronx Postal Union (MBPU) on April 29, 1971, was simply an exercise of labor rhetoric. Any of these findings would have justified the court, I think, in refusing to impose the drastic remedy of a trusteeship, ousting a local of its executive officers, turning over its moneys and property, all as a matter of preliminary relief.
But I suggest further that now that a national agreement has been reached, even if the trial court had granted the national union injunctive relief, we would be justified in remanding so that the district court could “determine in the first instance the effect of this supervening event upon the appropriateness of injunctive relief.” McLeod v. General Electric Co., supra, 385 U.S. at 535, 87 S.Ct. at 639.
For all that appears here, the national agreement may have obviated any desire on the part of Branch 36 members to strike or to separate from the national. Indeed, since the district judge heard this matter other events unknown to the court of appeals may have occurred.
Much as I respect the views of the distinguished members of this panel, I must register a firm and indeed apprehensive vote of concern. In the delicate field of labor ' relations, where judicial intervention should be taken with only the greatest of care and caution, and after the most thorough fact finding by the trier, an appellate court’s reversing a denial of affirmative relief on preliminary application strikes me as unusual, if not unique. I am reminded of (later Mr. Justice) Frankfurter’s observation, albeit in the different context of employer-employee strife that preceded Norris-LaGuardia, that “[a]s an adjuster of industrial conflict the injunction has been an utter failure.” F. Frankfurter, Labor Injunctions Must Go, The New Republic, Sept. 27, 1922, reprinted in P. Kurland, Felix Frankfurter on the Supreme Court 104, 107 (1970).